DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 05/16/2019. The applicant submits two Information Disclosure Statements dated 07/16/2019 and 10/12/2020. The applicant does not claim Foreign or Domestic priority.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8, 11, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The word "if" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ro US 2019/0023418  in view of Helou US 2009/0114773.
As per claim 1, A system for conducting safety and maintenance inspections on unmanned aerial vehicles (UAV), the system comprising: 
a UAV deployment vehicle; (Ro paragraph 0029 discloses, “The take-off preparation module 160 charges the battery of the normal drone classified after the second inspection and confirms the weight of the charged drone again.”)
an inspection station comprising at least one imaging sensor configured to collect structural-integrity data and at least one directional-force sensor to collect flight parameter data; (Ro paragraph 0009 discloses, “(C) photographing the front, side, and rear surfaces of the 
a computer processing component communicatively coupled to the inspection station, the computer processing component configured to: 
receive the structural-integrity data from the inspection module and determine if a structural integrity of the UAV exceeds a structural integrity threshold; (Ro paragraph 0009 discloses, “(C) photographing the front, side, and rear surfaces of the cleaned and dried drone with a camera and detecting whether the component of the drone is normal with the photographed image to classify it into a failed drone and a normal drone;”)  and 
receive the flight parameter data from the inspection module and determine if a flight parameter exceeds a flight parameter threshold. (Ro paragraph 0034 discloses, “Referring to FIG. 3, a primary inspection module 110 may include a weight inspection unit 111 and a failed drone classification unit 113.” And paragraph 0035 discloses, “The weight inspection unit 111 of the primary inspection module 110 measures the weight of each drone after landing.  The failed drone classification unit 113 compares the measured drone weight with the pre-stored normal drone weight and determines whether the drone is abnormal according to the comparison result.  In an embodiment, the failed drone classification unit 113 may classify a drone having a measured drone weight and normal drone weight error exceeding a certain level as a failed drone.”) and (Helou paragraph 0003 teaches, “Another important consideration to air cargo 
            Ro discloses a device and method for managing a drone. Ro does not disclose flight parameter data. Helou teaches of parameter data. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Helou et.al. into the invention of Ro. Such incorporation is motivated by the need to ensure safe operation of the UAV.
As per claim 2, The system of claim 1, further comprising a rail component, wherein the rail component is configured to maintain the UAV in an inspection portion of the rail component, the inspection portion associated with the inspection station. (Ro paragraph 0020 discloses, “The conveyor belt 1 sequentially moves a plurality of drones 10, 20 and 30 into the drone management device 100.”)
As per claim 3, The system of claim 2, wherein the rail component is further configured to retrieve an unmanned aerial vehicle at a recovery portion, launch the unmanned aerial vehicle at a launch portion, and traverse the unmanned aerial vehicle from the recovery portion to the inspection portion, and from the inspection portion to the launch portion. (Ro paragraph 0025 discloses, “The primary inspection module 110 measures the weight of the landed drone in order to determine whether the landing drone have lost components and whether or not there is a foreign object.”)
As per claim 4, The system of claim 1, wherein the inspection module further comprises at least one location sensor configured to receive an RF signal, and wherein the computer processing component is further configured to determine the location of the inspection station at 
As per claim 17, A method for conducting safety and maintenance inspections on UAVs, the method comprising: 
receiving structural integrity data from at least one imaging sensor configured to collect structural integrity data; (Ro paragraph 0009 discloses, “(C) photographing the front, side, and rear surfaces of the cleaned and dried drone with a camera and detecting whether the component of the drone is normal with the photographed image to classify it into a failed drone and a normal drone;”)
receiving flight parameter data from at least one directional-force sensor to collect flight parameter data; (Helou paragraph 0003 teaches, “Another important consideration to air cargo systems is the significant cargo weight that is added to the aircraft before flight.  Adding weight to an aircraft negatively impacts the fuel economy.  Moreover, the placement of the added weight relative to the aircraft's center of gravity (CG) is critical to its flight-readiness.”)
determining if a structural integrity of the UAV exceeds a structural integrity threshold; (Ro paragraph 0009 discloses, “(C) photographing the front, side, and rear surfaces of the cleaned and dried drone with a camera and detecting whether the component of the drone is normal with the photographed image to classify it into a failed drone and a normal drone;”)  and 
determining if a flight parameter exceeds a flight parameter threshold. (Ro paragraph 0034 discloses, “Referring to FIG. 3, a primary inspection module 110 may include a weight 

Allowable Subject Matter
Claims 5 – 16, and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661